DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 06/17/2021, in response to claims 1-3 8-9 14-17, and 24-27 rejection from the final office action (04/29/2021), by amending claim 1 and cancelling claim 26-27 is NOT entered because Applicants’ argument is not persuasive. The examiner notices Applicants incorporated cancelled claim 26 into independent claim 1.
The examiner left several messages to Applicants’ representative to schedule an AFCP 2.0 interview, however, no answer was received. If Applicants do not intend to have interview, please submit regular after final instead of AFCP 2.0, which requires Applicants’ representative avail himself/herself for interview. 

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
In regarding to 35 USC 103 rejection of claim 26 (proposed claim 1 amendment) over ‘975 in view of ‘149, Applicants argue that if the transport line 25 of ‘975 in direct contact with the evaporator 1’ and omitting the mixing device 21, see the last complete paragraph of page 9, would be unsatisfactory for its purpose of lowering the cooling power of the susceptor by citing [0012] of ‘975, see the top of page 8.
This argument is found not persuasive for numerous reason.
First of all, [0012] states the operation method of controlling various temperature-controlling devices such that “less heat is transported from the gas inlet element to the 
Secondly, nowhere in the office action mentioned mixing device 21, not to mention omitting mixing device 21, not any implication of such idea. The OC clearly states that “… to have re-arranged the heater 2 and the transport line 5 arrangement of ‘975”, in other words, the transport line 5 would have been in direct contact of the evaporator 1’ while leaving mixing device 21, transport line 25 in place. (But these components are totally not related to “less cooling power of the susceptor”, again, it is the temperature controller that achieve this operational advantage).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEATH T CHEN/Primary Examiner, Art Unit 1716